Exhibit 10.1

 

EXECUTION VERSION

 

FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “First
Incremental Amendment”) is entered into as of October 10, 2014, by and among
MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NEIMAN MARCUS GROUP LTD LLC, a Delaware limited liability company
(the “Borrower”), each Co-Borrower party to the Revolving Credit Agreement (as
defined below) (each, a “Co-Borrower” and, together with the Borrower, the
“Borrower Parties”), each Subsidiary Loan Party party to the Revolving Credit
Agreement (and together with Holdings and the Borrower Parties, the “Loan
Parties”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) and each Incremental Lender party hereto. 
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Revolving Credit Agreement.

 

RECITALS

 

WHEREAS, Holdings, the Borrower Parties, the Subsidiary Loan Parties, the
Administrative Agent and each lender from time to time party thereto (the
“Lenders”) have entered into that certain Revolving Credit Agreement, dated as
of October 25, 2013 (as amended, restated, amended and restated, supplemented
and/or otherwise modified prior to the date hereof, the “Revolving Credit
Agreement”);

 

WHEREAS, in accordance with the provisions of Section 2.21(1) of the Revolving
Credit Agreement, the Borrower has notified the Administrative Agent of its
request for an Incremental Revolving Facility Increase in an aggregate principal
amount of $100,000,000;

 

WHEREAS, in accordance with the provisions of Section 2.21 and Sections
10.08(4) and (5) of the Revolving Credit Agreement and the terms and conditions
set forth herein, the Borrower, the undersigned Incremental Lenders and the
Administrative Agent wish to enter into an Incremental Facility Amendment as
provided in this First Incremental Amendment to effect the abovementioned
Incremental Revolving Facility Increase; and

 

WHEREAS, subject to the terms and conditions of this First Incremental
Amendment, the parties hereto also wish to amend certain other provisions of the
Revolving Credit Agreement as herein provided;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.                            Terms of the Incremental Revolving
Facility Increase.

 

(a)         Pursuant to Section 2.21(5)(a) of the Revolving Credit Agreement and
subject to the satisfaction (or waiver) of the conditions set forth in Section 3
hereof, each of the Incremental Lenders party hereto severally (and not jointly)
agrees to provide to the Borrower Parties an Incremental Commitment equal to the
amount set forth opposite its name on Annex I attached hereto, which Incremental
Commitments shall be in an aggregate principal amount equal to $100,000,000
(collectively, the “Incremental Commitments”) and shall be added to and
constitute a part of the Revolving Facility Commitments existing under the
Revolving Credit Agreement immediately prior to giving effect to this First
Incremental Amendment.

 

1

--------------------------------------------------------------------------------


 

(b)         All Borrowings outstanding immediately prior to giving effect to
this First Incremental Amendment on the First Incremental Amendment Effective
Date shall remain outstanding immediately thereafter; provided, however, that if
after giving effect to this First Incremental Amendment on such date any
Revolving Lender’s Revolving Facility Percentage has changed, then the Borrower
shall incur such new Revolving Loans and/or repay such then outstanding
Revolving Loans so that, after giving effect thereto, each Revolving Lender
shall have outstanding Revolving Loans in an amount equal to such Revolving
Lender’s Revolving Facility Percentage of all outstanding Revolving Loans on the
First Incremental Amendment Effective Date after giving effect to the actions
required by this Section 1(b).  It is understood that all new Revolving Loans
made on the First Incremental Effective Date in accordance with the immediately
preceding proviso shall be proportionately added to each then outstanding
Borrowing, so the each Revolving Lender will have outstanding Revolving Loans
comprising each Borrowing in an amount equal to its Revolving Facility
Percentage thereof.  All actions required pursuant to this Section 1(b) shall be
taken to the reasonable satisfaction of the Administrative Agent.

 

SECTION 2.  Amendments to Revolving Credit Agreement.  The Revolving Credit
Agreement is hereby further amended as follows:

 

(a)         Section 1.01 of the Revolving Credit Agreement is hereby amended by
adding in the appropriate alphabetical order the following new definitions:

 

““First Incremental Amendment” shall mean that certain First Incremental
Amendment to this Agreement, dated as of October 10, 2014.”

 

““First Incremental Amendment Effective Date” shall have the meaning assigned to
such term in the First Incremental Amendment.”

 

(b)         The definition of “Commitment” appearing in Section 1.01 of the
Revolving Credit Agreement is hereby amended by deleting the last sentence
thereof and inserting the following new sentence in lieu thereof:

 

“On the First Incremental Amendment Effective Date, the aggregate amount of
Commitments is $900.0 million.”

 

(c)          The definition of “Revolving Facility Commitment” appearing in
Section 1.01 of the Revolving Credit Agreement is hereby amended by deleting the
last sentence thereof and inserting the following new sentence in lieu thereof:

 

“The aggregate principal amount of the Lenders’ Revolving Facility Commitments
on the First Incremental Amendment Effective Date is $900.0 million.”

 

SECTION 3.                            Reaffirmation of Guarantee and Security. 
Each Loan Party, by its signature below, hereby:

 

(a)                                 (i) agrees that after giving effect to this
First Incremental Amendment, the Security Documents shall continue to be in full
force and effect and (ii) affirms and confirms all of its obligations and
liabilities under (A) the Revolving Credit Agreement, (B)  that certain ABL
Guarantee and Collateral Agreement, dated as of October 25, 2013 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”), among Holdings, the
Borrower, the other grantors party thereto and the Collateral Agent and (C) each
other Loan Document, in each case after giving effect to this First Incremental
Amendment, including its guarantee of the Secured Obligations (as defined in the

 

2

--------------------------------------------------------------------------------


 

Guarantee and Collateral Agreement) and the pledge of and/or grant of a security
interest in its assets as Collateral pursuant to the Security Documents to
secure such Secured Obligations (as defined in the Guarantee and Collateral
Agreement), all as provided in the Security Documents as originally executed,
and acknowledges and agrees that such obligations, liabilities, guarantee,
pledge and grant continue in full force and effect in respect of, and to secure,
the Secured Obligations (as defined in the Guarantee and Collateral Agreement)
under the Revolving Credit Agreement and the other Loan Documents, in each case
after giving effect to this First Incremental Amendment; and

 

(b)                                 after giving effect to this First
Incremental Amendment, each Lien granted by it to the Collateral Agent for the
benefit of the Secured Parties under each of the Loan Documents to which it is a
party shall (i) continue in full force and effect during the term of the
Revolving Credit Agreement and (ii) continue to secure the Secured Obligations
(as defined in the Guarantee and Collateral Agreement), in each case on and
subject to the terms and conditions set forth in the Revolving Credit Agreement,
the Guarantee and Collateral Agreement and the other Loan Documents.

 

SECTION 4.                            Representations and Warranties.  Each Loan
Party hereby represents and warrants that:

 

(a)         no Default or Event of Default has occurred and is continuing as of
the First Incremental Amendment Effective Date, or would exist immediately after
giving effect to this First Incremental Amendment;

 

(b)         all of the representations and warranties contained in the Loan
Documents are true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties will be accurate in all respects) immediately
prior to the First Incremental Amendment Effective Date and immediately after
giving effect to this First Incremental Amendment; and

 

(c)          this First Incremental Amendment has been duly authorized, executed
and delivered by each Loan Party party hereto and each of this First Incremental
Amendment and the Revolving Credit Agreement, as amended hereby, constitutes a
legal, valid and binding obligation, enforceable against each Loan Party in
accordance with its terms.

 

SECTION 5.                            Reference to and Effect upon the Credit
Agreement.

 

(a)                                 From and after the First Incremental
Amendment Effective Date, (i) the terms “Agreement,” “hereunder,” “hereof” or
words of like import in the Revolving Credit Agreement, and all references to
the Revolving Credit Agreement in any other Loan Document, shall mean the
Revolving Credit Agreement as modified hereby and (ii) this First Incremental
Amendment shall constitute a Loan Document for all purposes of the Revolving
Credit Agreement and the other Loan Documents.

 

(b)                                 The Revolving Credit Agreement and each of
the other Loan Documents, as specifically amended by this First Incremental
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.  Without limiting the generality of the
foregoing, the Security Documents and all Collateral described therein do and
shall continue to secure the payment of all obligations of the Loan Parties
under the Loan Documents, in each case, as amended by this First Incremental
Amendment.

 

3

--------------------------------------------------------------------------------


 

(c)                                  This First Incremental Amendment is limited
as specified and shall not constitute a modification, acceptance or waiver of
any other provision of the Revolving Credit Agreement or any other Loan
Document.

 

SECTION 6.                           
Counterparts, Etc.                                         This First
Incremental Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
shall constitute one and the same instrument, and all signatures need not appear
on any one counterpart. Any party hereto may execute and deliver a counterpart
of this First Incremental Amendment by delivering by facsimile or other
electronic transmission a signature page of this First Incremental Amendment
signed by such party, and any such facsimile or other electronic signature shall
be treated in all respects as having the same effect as an original signature. 
Section headings in this First Incremental Amendment are included herein for
convenience of reference only and shall not constitute part of this First
Incremental Amendment for any other purpose.

 

SECTION 7.                            Governing Law. This First Incremental
Amendment and the rights and obligations of the parties under this First
Incremental Amendment shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

SECTION 8.                            Effectiveness.  This First Incremental
Amendment shall become effective at the time (the “First Incremental Amendment
Effective Date”) when each of the following conditions has been satisfied (or
waived):

 

(a)                     the Administrative Agent (or its counsel) shall have
received counterparts of this First Incremental Amendment that, when taken
together, bear the signatures of (i) Holdings, (ii) the Borrower Parties,
(iii) the Subsidiary Loan Parties, (iv) the Administrative Agent and (v) the
Incremental Lenders;

 

(b)                     no Default or Event of Default has occurred and is
continuing as of the First Incremental Amendment Effective Date, or would exist
immediately after giving effect to this First Incremental Amendment;

 

(c)                      all of the representations and warranties contained in
the Loan Documents are true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties will be accurate in all respects) immediately
prior to the First Incremental Amendment Effective Date and immediately after
giving effect to this First Incremental Amendment;

 

(d)                     the Administrative Agent shall have received:

 

(i)                         a certificate of a Responsible Officer of each Loan
Party dated the First Incremental Amendment Effective Date, certifying (A) that
attached thereto is a true and complete copy of the charter or other similar
organizational document of such Loan Party, including all amendments thereto,
certified, if applicable, as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of the by-laws or operating agreement (or limited liability company) agreement
of such Loan Party as in effect on the First Amendment Effective Date, (C) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the First Incremental Amendment and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect and (D) as to

 

4

--------------------------------------------------------------------------------


 

the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate required by this clause (i)); and

 

(ii)                a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from the applicable
secretary of state (or equivalent office).

 

(e)                                  the Administrative Agent shall have
received a customary legal opinion from each of (a) Proskauer Rose LLP, counsel
to the Loan Parties and (b) K&L Gates LLP, local counsel to the Loan Parties;
and

 

(f)                                   the Borrower shall have paid to the
Administrative Agent and the Incremental Lenders all fees, costs and expenses
(including, without limitation, reasonable legal fees and expenses) payable to
the Administrative Agent and the Incremental Lenders to the extent then invoiced
and due.

 

[Signature Pages to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Incremental Amendment has been executed by the
parties hereto as of the date first written above.

 

 

 

NEIMAN MARCUS GROUP LTD LLC,

 

as Borrower

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

 

MARIPOSA INTERMEDIATE HOLDINGS LLC,

 

as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and General Counsel

 

 

 

 

 

 

 

 

 

BERGDORF GOODMAN INC.,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BERGDORF GRAPHICS, INC.,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Kim Yee

 

 

Name:

Kim Yee

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BERGDORFGOODMAN.COM, LLC,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Kim Yee

 

 

Name:

Kim Yee

 

 

Title:

Vice President

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NEMA BEVERAGE CORPORATION,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Brenda Sanders

 

 

Name:

Brenda Sanders

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NEMA BEVERAGE HOLDING CORPORATION,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Brenda Sanders

 

 

Name:

Brenda Sanders

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NEMA BEVERAGE PARENT CORPORATION,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Brenda Sanders

 

 

Name:

Brenda Sanders

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NM FINANCIAL SERVICES, INC.,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Brenda Sanders

 

 

Name:

Brenda Sanders

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NM NEVADA TRUST,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Brenda Sanders

 

 

Name:

Brenda Sanders

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

NMPG, LLC,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Kim Yee

 

 

Name:

Kim Yee

 

 

Title:

Vice President

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NEIMAN MARCUS GROUP LLC,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

 

WORTH AVENUE LEASING COMPANY,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Kim Yee

 

 

Name:

Kim Yee

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BG PRODUCTIONS, INC.,

 

as a Subsidiary Loan Party

 

 

 

By:

/s/ Kim Yee

 

 

Name:

Kim Yee

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NM BERMUDA, LLC,

 

as a Subsidiary Loan Party

 

 

 

By:

/s/ Kim Yee

 

 

Name:

Kim Yee

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NMG GLOBAL MOBILITY, INC.,

 

as a Subsidiary Loan Party

 

 

 

By:

/s/ Kim Yee

 

 

Name:

Kim Yee

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NMG MEDIA, INC.,

 

as a Subsidiary Loan Party

 

 

 

By:

/s/ Brenda Sanders

 

 

Name:

Brenda Sanders

 

 

Title:

Secretary

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent, Collateral Agent, and as a Lender

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Kirk L. Tashjlan

 

 

Name:

Kirk L. Tashjlan

 

 

Title:

Vice President

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.,

 

as a Lender

 

 

 

By:

/s/ Maggie Townsend

 

 

Name:

Maggie Townshend

 

 

Title:

Assistant Vice President

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Jennifer Heard

 

 

Name:

Jennifer Heard

 

 

Title:

Authorized Officer

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ David Vega

 

 

Name:

David Vega

 

 

Title:

Managing Director

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ John Flores

 

 

Name:

John Flores

 

 

Title:

Authorized Signatory

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank

 

as a Lender

 

 

 

By:

/s/ Angela Leake

 

 

Name:

Angela Leake

 

 

Title:

Director

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank N.A.,

 

as a Lender

 

 

 

By:

/s/ Kara Goodwin

 

 

Name:

Kara Goodwin

 

 

Title:

Director

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Remy Riester

 

 

Name:

Remy Riester

 

 

Title:

Authorized Signatory

 

NEIMAN MARCUS — FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Annex I

 

SCHEDULE OF INCREMENTAL COMMITMENTS

 

Incremental Lender

 

Incremental Commitment

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

16,450,000.00

 

Wells Fargo Bank, N.A.

 

$

16,450,000.00

 

JPMorgan Chase Bank, N.A.

 

$

16,450,000.00

 

Bank of America, N.A.

 

$

16,450,000.00

 

Royal Bank of Canada

 

$

16,450,000.00

 

SunTrust Bank

 

$

9,250,000.00

 

BMO Harris Bank N.A.

 

$

6,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

2,500,000.00

 

Total:

 

$

100,000,000.00

 

 

NEIMAN MARCUS – ANNEX II TO FIRST INCREMENTAL AMENDMENT TO REVOLVING CREDIT
AGREEMENT

--------------------------------------------------------------------------------